Citation Nr: 0828134	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  00-04 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease of the acromioclavicular joint 
of the right shoulder.

2.  Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease of the acromioclavicular joint 
of the left shoulder.

3.  Entitlement to an initial rating greater than 10 percent 
for chronic right hip strain.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis.

5.  Entitlement to service connection for post-traumatic 
osteoarthritis of the knees, ankles, cervical spine, and left 
hip.

6.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June and July 1999 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.  An RO hearing was held on the veteran's 
claims in March 2000.  

In August 1988, the Board denied the veteran's claim of 
service connection for a back disorder.  The veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008).  In a September 2001 
Supplemental Statement of the Case, the RO essentially 
reopened the veteran's previously denied claim of service 
connection for a back disorder (characterized as degenerative 
disc disease/degenerative joint disease of the thoracic and 
lumbar spine with anterolisthesis) and denied this claim on 
the merits.  The Board does not have jurisdiction to consider 
a claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, although the RO has 
reviewed the veteran's service connection claim for 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis on a de novo 
basis, this issue is as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for degenerative disc disease/degenerative joint 
disease of the thoracic and lumbar spine with 
anterolisthesis, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a May 2004 rating decision, the RO granted the veteran's 
claims of service connection for degenerative joint disease 
of the acromioclavicular joint of the right shoulder, 
assigning a 20 percent rating effective December 14, 1998, 
for degenerative joint disease of the acromioclavicular joint 
of the left shoulder, assigning a 20 percent rating effective 
December 14, 1998, and for chronic right hip strain, 
assigning a 10 percent rating effective December 14, 1998.  
The veteran continued to disagree with the disability ratings 
assigned to his service-connected bilateral shoulder and 
right hip disabilities.

It appears that the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) in October 2004.  To date, however, this claim has not 
been adjudicated by the RO.  Accordingly, the veteran's TDIU 
claim is referred back to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right shoulder disability is manifested by, 
at most, limitation of motion of the right (dominant) arm at 
shoulder level.

3.  The veteran's left shoulder disability is manifested by, 
at most, limitation of motion of the left (non-dominant) arm 
to midway between the side and shoulder level.

4.  The veteran's right hip disability is not manifested by 
limitation of motion on hip flexion to 30 degrees or less.

5.  In August 1988, the Board denied the veteran's claim of 
service connection for a back disorder.

6.  New and material evidence has been received since August 
1988 in support of the veteran's claim of service connection 
for degenerative disc disease/degenerative joint disease of 
the thoracic and lumbar spine with anterolisthesis.

7.  The veteran's degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis is a congenital or development defect and is 
not a disability for VA compensation purposes.  There has 
been no superimposed disability incurred or aggravated in 
service.

8.  The medical evidence shows that the veteran's post-
traumatic osteoarthritis of the knees, ankles, cervical 
spine, and left hip is not related to service.

9.  The medical evidence shows that the veteran's ischemic 
heart disease is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
20 percent for degenerative joint disease of the 
acromioclavicular joint of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2., 4.7, 4.71a, Diagnostic Code 
(DC) 5003-5201 (2007).

2.  The criteria for an initial rating greater than 
20 percent for degenerative joint disease of the 
acromioclavicular joint of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2., 4.7, 4.71a, DC 5003-5201 (2007).

3.  The criteria for an initial rating greater than 
10 percent for chronic right hip strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2., 4.7, 4.71a, DC 5252 (2007).

4.  The August 1988 Board decision, which denied the 
veteran's claim of service connection for a back disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104 (2007).

5.  Evidence received since the August 1988 Board decision in 
support of the claim of service connection for degenerative 
disc disease/degenerative joint disease of the thoracic and 
lumbar spine with anterolisthesis is new and material; 
accordingly, this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

6.  The veteran's degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis was not incurred in service nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 4.9 (2007).

7.  The veteran's post-traumatic osteoarthritis of the knees, 
ankles, cervical spine, and left hip was not incurred in 
service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

8.  The veteran's ischemic heart disease was not incurred in 
service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Letters issued in January and September 1999 also defined new 
and material evidence, advised the veteran of the reasons for 
the prior denial of the claim of service connection for 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis, and noted the 
evidence needed to substantiate the underlying claim.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

The veteran's higher initial rating claims for degenerative 
joint disease of the acromioclavicular joint of both 
shoulders and for chronic right hip strain are "downstream" 
elements of the RO's grant of service connection for these 
disabilities in the currently appealed rating decision issued 
in May 2004.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In November 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2004 rating decision was 
fully favorable to the veteran on the issues of service 
connection for degenerative joint disease of the 
acromioclavicular joint of each shoulder and for chronic 
right hip strain, and because the veteran's higher initial 
rating claims for degenerative joint disease of the 
acromioclavicular joint of each shoulder and for chronic 
right hip strain are being denied in this decision, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for degenerative joint disease of the 
acromioclavicular joint of each shoulder and for chronic 
right hip strain originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO could not have provided pre-adjudication VCAA 
notice because the June and July 1999 rating decision were 
issued prior to the VCAA's enactment.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationships between his claimed back 
disability, post-traumatic arthritis, ischemic heart disease 
and active service.  The veteran also has provided with VA 
examinations which address the current nature and severity of 
his service-connected degenerative joint disease of the 
acromioclavicular joint of each shoulder and his service-
connected chronic right hip strain.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

In August 1988, the Board denied the veteran's claim of 
service connection for degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis (characterized as a back disorder).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Because the veteran did 
not appeal this decision, the August 1988 Board decision 
became final.

The claim of entitlement to service connection for 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claim for degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis on a VA Form 21-4138 that was received at the 
RO on December 14, 1998.  New and material evidence is 
defined by regulation, see 38 C.F.R. § 3.156, which VA 
amended in 2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  The amended version of 38 C.F.R. § 3.156(a), however, 
is applicable only to claims filed on or after August 29, 
2001.  Because the veteran filed this application to reopen 
his claims of service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis on December 14, 1998, the earlier 
version of 38 C.F.R. § 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis, the evidence before VA at the 
time of the prior final Board decision in August 1988 
consisted of the veteran's service medical records, post-
service treatment records, and lay statements.  In this 
decision, the Board reviewed all of the evidence then of 
record and concluded that, although the newly submitted 
evidence concerned the veteran's contention of an in-service 
parachute jump injury which he alleged had led to his current 
back disorder, this evidence still did not show that any in-
service injury "resulted in chronic residuals or that 
arthritis of the veteran's spine developed within a year of 
his discharge from active service."  See Board decision 
dated August 8, 1988, at pp. 5-6.  Because there was no 
medical evidence of a causal relationship between the 
veteran's reported in-service back injury and his current 
back disability, the reopened claim of service connection for 
a back disability was denied on the merits.

The newly submitted evidence consists of additional private 
treatment records, the veteran's Social Security 
Administration (SSA) records, and a report of VA examination 
dated in January 2003.

The newly submitted private treatment records show that the 
veteran continued to receive treatment for variously 
diagnosed back problems.  X-rays of the veteran's lumbar 
spine in December 1993 showed Grade I L5-S1 spondylolisthesis 
with probable bilateral spondylolysis.

On private outpatient treatment in July 1996, the veteran 
complained of hip pain and pain in his buttock and sciatica.  
He reported having a bad parachute landing fall and severely 
injuring his back.  He was diagnosed with spondylolisthesis 
"shortly after that."  He was a retired butcher.  Physical 
examination showed back pain in the lumbosacral area and some 
mild tenderness but an excellent range of motion and no 
neurologic signs.  X-rays showed a Grad II spondylolisthesis 
L5 on S1 with a severely degenerative L5-S1 disk.  The 
diagnosis was Grade II spondylolisthesis with degenerative 
disc disease.

The veteran was awarded SSA disability benefits in October 
1998 due to degenerative disc disease.

In February 1999, the veteran complained of low back pain 
"for years" related to a bad parachute landing fall in 
1958.  Neurological examination was normal.  The veteran's 
intermittent symptoms "are suggestive or nerve root 
irritation."  X-rays showed a grade II spondylolisthesis, L5 
on S1 with a degenerative disk.  The private examiner stated 
that the veteran "is really not that symptomatic."  The 
diagnosis was degenerative disc disease at the lumbosacral 
spine with a grade II spondylolisthesis, L5 on S1.

A magnetic resonance imaging (MRI) scan of the veteran's 
lumbar spine in March 1999 showed bilateral spondylolysis at 
L5 with a Grade II spondylolisthesis of L5-S1 and a mildly to 
moderately bulging L4-L5 intervertebral disk.  

On private outpatient treatment in May 1999, the veteran's 
complaints included arthritis.  X-rays showed 
spondylolisthesis Grade II at L5-S1.  The impressions 
included osteoarthritis in the lower back. 

In December 1999, the veteran complained of chronic low back 
pain "for many years."  He stated that, while on active 
service, he was involved in a parachute jump where he 
suffered a back injury.  He did not seek medical treatment at 
that time but later developed chronic low back pain.  He 
worked primarily as a butcher after active service.  He re-
injured his back in 1970 and was told that he had a genetic 
spondylolisthesis.  He described his pain as primarily in the 
lumbar region radiating down his right buttock and leg and 
over the right thigh.  Physical examination showed a normal 
gait on heel walking but a little difficulty with toe 
walking.  An MRI was reviewed and appeared to show scoliosis.  
The impressions included lumbar radiculopathy with possible 
herniated disc at L4,5 and spinal stenosis.

On VA examination in January 2003, the veteran's complaints 
included low back pain.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran's history included an in-service back injury 
following a parachute jump in 1958, a post-service work-
related back injury, and a back injury following a post-
service motor vehicle accident.  Physical examination showed 
a normal gait, tenderness to palpation in the right and left 
paralumbar muscles, no muscle pain, and some complaint of 
pain on midline percussion of the lumbar spine.  X-rays of 
the lumbar spine showed anterolisthesis of L5 on S1 
compromising greater than 30 percent of the vertebral body 
length with associated intervertebral disk space narrowing 
and marginal osteophytes.  X-rays of the thoracic spine 
demonstrated marginal osteophyte formation throughout with 
confluent anterior osteophytes in the mid-thoracic spine and 
degenerative disc disease.  The VA examiner opined that the 
veteran's thoracic and lumbar spine problems were not likely 
related to active service because lumbar arthrolisthosis was 
a developmental or congenital condition.  The impressions 
included thoracic spine with degenerative disc 
disease/degenerative joint disease and lumbar spine with 
anterolisthesis L5-S1 with associated degenerative disc 
disease/degenerative joint disease.

In a March 2003 letter, C.N.B., M.D., stated that he had 
reviewed the veteran's medical records "for the purpose of 
making a medical opinion concerning [his] spine problems."  
Dr. C.B. stated that he had reviewed the veteran's service 
medical records and post-service medical records.  He opined 
that the veteran's current lumbar radiculopathy, spinal 
stenosis, and degenerative changes and associated 
neurological sequelae all were caused by his "paratrooper 
accident."  

On private outpatient treatment in October 2004, the 
veteran's complaints included low back pain.  The private 
examiner conducting this examination, B.S., M.D., noted that 
the purpose of this evaluation was to determine a causal 
relationship between active service and the veteran's current 
orthopedic complaints.  Dr. B.S. stated that he had reviewed 
"voluminous medical records."  The veteran reported that he 
had injured his low back following a parachute jump in April 
1958.  Physical examination showed difficulty sitting during 
the course of the interview, changing position 
intermittently, difficulty undressing, requiring assistance 
from the examiner in the course of changing positions on the 
examining table, slow ambulation with a component of a 
waddling gait, difficulty balancing, complaints of low back 
pain when standing on his heels, a loss of lumbar lordosis, 
complaints of moderate low back pain throughout the low back 
range of motion, and marked tenderness to palpation in the 
midline paravertebral area of the lumbosacral area.  Dr. B.S. 
opined that it was more likely than not that the veteran's 
post-traumatic arthritis of the lumbar spine was related to 
active service.  The diagnoses included chronic lumbosacral 
sprain/strain and Grade II spondylolisthesis L5-S1 with 
degenerative disc disease and intervertebral disc space 
narrowing at L5-S1 and osteophyte formation.  

With respect to the veteran's application to reopen a claim 
of service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis, the Board observes that the 
evidence that was of record in August 1988 did not show any 
causal relationship between the veteran's acknowledged in-
service parachute jump injury and his back disorder (now 
diagnosed as degenerative disc disease/degenerative joint 
disease of the thoracic and lumbar spine with 
anterolisthesis).  The veteran now has submitted such 
evidence.  Such information must be presumed credible for the 
purposes of reopening the veteran's service connection claim 
for degenerative disc disease/degenerative joint disease of 
the thoracic and lumbar spine with anterolisthesis.  See 
Justus, 3 Vet. App. at 513.  Because the newly submitted 
evidence raises a reasonable possibility that the veteran's 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis may be related 
to active service, the Board finds that this evidence is new 
and material.  This evidence was not previously submitted to 
agency decision makers, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis, and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for degenerative disc disease/degenerative joint disease of 
the thoracic and lumbar spine with anterolisthesis, the Board 
must adjudicate this claim on the merits.  The veteran also 
contends that he incurred post-traumatic osteoarthritis of 
the knees, ankles, cervical spine, and left hip, and ischemic 
heart disease during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis and cardiovascular disease (including 
ischemic heart disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Mere congenital or 
development defects are not considered diseases or injuries 
for VA compensation purposes.  38 C.F.R. § 4.9.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in August 1957, 
he denied any relevant medical history.  Clinical evaluation 
was normal except for a scar.  The veteran's history and 
clinical evaluation was unchanged on periodic physical 
examination in January 1958, when he was found qualified for 
airborne training.    

In December 1959, the veteran was treated for a right knee 
contusion after falling from a rock pile.  This injury was 
incurred in the line of duty.  The veteran was hospitalized 
for four days.  On admission, x-rays were negative and a 
cylinder cast was applied.  After four days of complete bed 
rest in a hospital, the veteran returned to full duty.  He 
had no complaints after his cast was removed in January 1960.  

The veteran's clinical evaluation was normal at his 
separation physical examination in April 1960, except for a 
tattoo on his arm.

The veteran's DD Form 214 shows that he was awarded the 
Parachutist Badge.  His military occupational specialty (MOS) 
was light weapons infantry.

The post-service medical evidence shows that, in a November 
1970 letter, H.R.B., M.D., stated that he had seen the 
veteran in October 1970.  At that time, the veteran reported 
that he first injured his low back while at work in September 
1970.  He then reported a brief hospital stay for bed rest 
and physical therapy.  The veteran's complaints included 
constant low back pain which radiated into his left buttock.  
Physical examination showed a straight low back, segmental 
but guarded lumbosacral motions, tight lumbar muscles, and no 
muscle spasm.  X-rays showed grade I spondylolisthesis of the 
lumbosacral level.  Dr. H.B. stated that it was "not an 
uncommon orthopedic experience for previously asymptomatic 
spondylolisthesis (and this patient has no history of any 
previous back difficulty) to continue to have disabling 
symptoms for varying periods of time and sometimes 
indefinitely."  Dr. H.B. opined that the veteran continued 
to experience disabling symptoms from his September 1970 on-
the-job injury which consisted of lumbosacral strain 
superimposed on a spondylolisthesis which was developmental 
in nature.

In an April 1976 letter, Dr. H.B. stated that he had seen the 
veteran in April 1975 following a December 1974 motor vehicle 
accident in which the veteran's vehicle was struck from 
behind.  The veteran complained of low back pain since that 
accident.  Physical examination showed smooth, segmental, and 
complete lumbar motion in all directions.  X-rays showed 
spondylolisthesis at L5-S1.  Dr. H.B. opined that, as a 
result of the veteran's motor vehicle accident, he had 
sustained an acute lumbosacral musculo-ligamentous strain 
superimposed upon a pre-existing area of spondylolisthesis.

In an October 1984 statement, the veteran described his 
severe in-service back injury following a parachute jump on 
April 23, 1958.

In a December 1984 letter, B.L.R., D.C., stated that he had 
seen the veteran in December 1981 for recurring upper back 
pain resulting in muscle spasms and painful motion.  Dr. B.R. 
reviewed x-rays of the veteran's lumbar spine and noted a 
grade I spondylolisthesis at the L5-S1.  The diagnoses 
included chronic thoracic strain.

In a December 1985 letter, V.A.D, M.D., stated that he had 
been in practice from 1951 to 1979 and remembered that the 
veteran had complained of a back problem at that time "but I 
do not remember any specific diagnosis."  The relevant 
medical records had been destroyed.  "I remember that you 
believed the back to have been injured while you were in 
military service."

The veteran also submitted a barely legible copy of a "jump 
log" in which it appears in the "Remarks" section that the 
veteran injured his back following a parachute jump on 
April 23, 1958.

As noted above, the recently submitted medical evidence shows 
continuing treatment for a variety of back problems 
(including Grade I and Grade II spondylolisthesis with 
degenerative disc disease, lumbar radiculopathy with possible 
herniated disc at L4,5 and spinal stenosis, and 
osteoarthritis of the lower back).  

On private disability evaluation by D.S., D.O., in March 
1997, the veteran complained of daily chest pain three times 
a day without shortness of breath, nausea, or vomiting.  His 
history included a myocardial infarction in 1991.  Physical 
examination showed a regular heart rate and rhythm without 
murmurs, rubs, or gallops, no reproducible chest wall 
tenderness.  An electrocardiogram was normal.  A stress test 
was normal except for alleged chest pain and decreased work 
capacity.  Dr. D.S. stated that, on the basis of the 
veteran's cardiovascular examination and history, he was 
reluctant to classify the veteran as being "disabled" 
because there was no proven coronary ischemia.  The 
impressions included coronary artery disease which was 
"probably stable," status-post myocardial infarction and 
stenting.

On private outpatient treatment in May 1999, the veteran 
complained of arthritis.  Physical examination showed no 
synovitis in the metacarpophalangeal joints in the wrists, 
elbows, or knees.  There was a decreased range of motion in 
the hips and crepitus bilaterally in both knees.  X-rays 
showed mild osteoarthritis involving both knees.  The 
impressions included osteoarthritis involving the knees and 
hips.

On VA examination in December 2002, the veteran complained 
that his ischemic heart disease was related to his parachute 
jumping during service.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran's history included coronary artery disease 
diagnosed in 1991.  The VA examiner concluded that there was 
no nexus between active service and the veteran's ischemic 
heart disease.

On VA examination in January 2003, the veteran's complaints 
included multiple joint trauma from an in-service parachute 
jump.  The VA examiner reviewed the veteran's claims file, 
including his service medical records.  Physical examination 
showed tenderness to palpation in the left 
trapeizus/supraspinatus area but no other tenderness about 
the neck, no muscle spasm in the cervical spine, tenderness 
to palpation in the bilateral biceps and coracoids and the 
lateral upper humerus, no swelling or tenderness to palpation 
in either ankle or either knee, and no effusion or 
crepitation in either knee.  The VA examiner opined that the 
veteran's cervical, thoracic, and lumbar spine problems were 
not likely related to active service because lumbar 
arthrolisthosis was a developmental or congenital condition.  
This examiner also opined that the veteran's bilateral knee 
disability and bilateral ankle disability were not related to 
active service.  This examiner opined further that the 
veteran's left shoulder disability was at least as likely as 
not related to active service.  The impressions included 
thoracic spine with degenerative disc disease/degenerative 
joint disease and lumbar spine with anterolisthesis L5-S1 
with associated degenerative disc disease/degenerative joint 
disease, a bilateral patellar spur of the knees, mild chronic 
strain of the ankles, cervical spine with multilevel 
spondylosis, and degenerative joint disease of the 
acromioclavicular joint of the left shoulder.

In March 2003, after a review of the veteran's medical 
records, Dr. C.B. opined that the veteran's current lumbar 
radiculopathy, spinal stenosis, and degenerative changes and 
associated neurological sequelae all were caused by his 
"paratrooper accident."  Dr. C.B. also opined that, due to 
the veteran's "severe spine degenerative disease and his 
superimposed inability to exercise, which was caused by his 
paratrooper accident," he had developed ischemic heart 
disease.  Finally, Dr. C.B. concluded that it also was likely 
that the veteran's current hip and knee problems were due to 
excessive weight gain.

When examined by Dr. B.S. in October 2004, the veteran's 
complaints included pain in the knees, ankles, left hip, and 
neck.  Physical examination showed normal alignment in the 
cervical spine, complaints of pain in the neck throughout 
range of motion testing of the cervical spine, tenderness to 
palpation in the midline paravertebral area of the cervical 
spine with no evidence of muscle spasm, complaints of pain 
throughout range of motion testing of the left hip, no 
evidence of swelling in either knee, complaints of pain on 
range of motion testing of the right knee, generalized 
tenderness in both knees, no ligamentous instability in 
either knee, no evidence of swelling in the ankles, 
generalized tenderness to palpation in both ankles, no 
instability, and complaints of moderate pain throughout range 
of motion testing of the ankles.  The diagnoses included 
chronic left hip pain, chondromalacia patella with associated 
chronic limitation of motion and osteoarthritic changes 
confined to the medial compartment of the left knee, chronic 
bilateral ankle pain with painful and limited motion, chronic 
cervical sprain/strain, and multilevel cervical 
spondylolysis.  Dr. B.S. opined that it was more likely than 
not that the veteran's current post-traumatic osteoarthritis 
of the knees, left ankle condition, cervical spine, and left 
hip were related to service.  After reviewing "voluminous" 
medical records, Dr. B.S. also opined that it was more likely 
than not that the veteran's post-traumatic arthritis of the 
lumbar spine was related to active service.

A private magnetic resonance imaging (MRI) scan of the 
veteran's right knee in April 2005 showed a high T-2 signal 
in the medial femoral epicondyle and medial tibial plateau 
which likely represented edema in the bone marrow and "could 
be secondary to contusion if there is a history of trauma.  
This could also represent acute degenerative change," a 
degenerative change in the posterior horn of the medial 
meniscus, and a small joint effusion.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
degenerative disc disease/degenerative joint disease of the 
thoracic and lumbar spine with anterolisthesis.  The veteran 
was not treated for any back problems during active service 
or within the first post-service year; accordingly, service 
connection for degenerative disc disease/degenerative joint 
disease of the thoracic and lumbar spine with anterolisthesis 
on a presumptive service connection basis is precluded.  See 
38 C.F.R. §§ 3.307, 3.309.  A review of the veteran's 
DD Form 214 indicates that he was awarded the Parachutist's 
Badge.  As the Board previously noted in its August 1988 
decision, the veteran also participated in a mass parachute 
jump in April 1958 when he apparently injured his back.  As 
the veteran himself has conceded, however, he did not seek 
medical treatment for any injuries he experienced in April 
1958 or subsequently while on active service.  Instead, it 
appears that he first was treated for his multiple orthopedic 
complaints in October 1970, or more than 10 years after his 
service separation in June 1960, following an on-the-job back 
injury.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Dr. H.B. concluded in November 1970 that the veteran's back 
problems were related to his on-the-job back injury in 
September 1970.  At that time, the veteran himself reported 
that his back problems had begun after he injured his back at 
work.  He did not report any history of in-service back 
problems or that he had suffered a back injury while 
participating in a parachute jump during active service.  
Dr. H.B. also concluded that the veteran's spondylolisthesis 
was superimposed on his on-the-job lumbosacral strain and was 
a developmental defect.  Similarly, after reviewing the 
veteran's complete claims file, the VA examiner concluded in 
January 2003 that the veteran's thoracic and lumbar spine 
problems were not likely related to active service because 
lumbar arthrolisthosis was a developmental or congenital 
condition.  As noted above, congenital or developmental 
defects are not considered disabilities for VA compensation 
purposes.  See 38 C.F.R. § 4.9 (2007).

The veteran relies heavily on the opinions rendered by 
Dr. V.D. in December 1985, Dr. C.B. in March 2003, and 
Dr. B.S. in October 2003 as support for his service 
connection claim for degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis.  As noted, Dr. V.D. recalled in December 
1985 that the veteran "believed the back to have been 
injured while you were in military service" but did not 
provide any opinion concerning the etiology of the veteran's 
back disability.  Dr. C.B. opined in March 2003 that the 
veteran's lumbar radiculopathy, spinal stenosis, and 
degenerative changes were caused by his "paratrooper 
accident."  The veteran's report that he was a paratrooper 
during service is consistent with the parachute jump log he 
submitted and his receipt of the Parachutist's Badge during 
active service.  It appears, however, that Dr. C.B. based his 
March 2003 opinion solely on the history provided by the 
veteran which is not totally supported by the record.  For 
example, the veteran reported injuring his back after a 
parachute jump during active service; however, as noted, the 
veteran's service medical records are completely silent for 
any complaints of or treatment for back problems at any time 
during active service.  The basis for Dr. B.S.'s October 2003 
opinion also is not clear because he referred only to 
"voluminous" medical records; it is not clear whether he 
had access to or reviewed the veteran's complete claims file 
prior to offering his opinion.  Thus, it is clear that the 
December 1985 and March and October 2003 opinions merely are 
a recitation of the veteran's own contention; there is no 
indication that Dr. V.D., Dr. C.B., or Dr. B.S. was rendering 
a medical opinion as to the date of onset based on the 
clinical or objective evidence.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  

The opinions by Dr. C.B. and Dr. B.S. also are less probative 
than the opinions provided by Dr. H.B. in November 1970 and 
in April 1976.  Dr. H.B.'s opinions are much closer in time 
to the veteran's period of active service and discuss both 
the veteran's on-the-job back injury in September 1970 and 
his motor vehicle accident in December 1974.  The Board notes 
that neither Dr. C.B. nor Dr. B.S. discussed the veteran's 
post-service back injury in September 1970 or his post-
service motor vehicle accident in December 1974 when they 
provided their opinions in March and October 2003, 
respectively.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
post-traumatic osteoarthritis of the knees, ankles, cervical 
spine, and left hip.  With the exception of in-service 
treatment for a right knee contusion, which appears to have 
resolved during service because it was not noted at the 
veteran's separation physical examination, the veteran's 
service medical records show no complaints of or treatment 
for any of these claimed disabilities during active service 
or within the first post-service year.  Accordingly, service 
connection for post-traumatic osteoarthritis of the knees, 
ankles, cervical spine, and left hip is precluded.  See 
38 C.F.R. §§ 3.307, 3.309.  It appears that the veteran first 
was treated for osteoarthritis in May 1999, or almost 
39 years after his separation from service in June 1960, when 
he was diagnosed as having osteoarthritis of the knees and 
hips.  See Maxson, 230 F.3d at 1333.

The remaining post-service evidence shows that, following 
comprehensive physical examination and a review of the 
veteran's complete claims file in January 2003, the VA 
examiner opined that the veteran's bilateral knee disability 
and bilateral ankle disability were not related to active 
service and the veteran's left shoulder disability was at 
least as likely as not related to active service.  Again, the 
veteran relies heavily on the opinions provided by Dr. C.B. 
and Dr. B.S. in support of his service connection claims for 
post-traumatic osteoarthritis of the knees, ankles, cervical 
spine, and left hip.  As noted above, however, the opinions 
provided by Dr. C.B. and by Dr. B.S. are less than probative 
on the issue of whether the veteran's osteoarthritis in 
multiple joints is related to active service because these 
opinions merely are a recitation of the veteran's own 
contention and there is no indication that either Dr. C.B. or 
Dr. B.S. was rendering a medical opinion as to the date of 
onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

By contrast, following a review of the veteran's complete 
claims file and a thorough physical examination of the 
veteran, the VA examiner concluded in January 2003 that the 
veteran's cervical spine problems, bilateral knee disability, 
bilateral ankle disability, and left shoulder disability were 
not related to active service.  Because the bases for the 
opinions by Dr. C.B. and Dr. B.S. purporting to relate the 
veteran's multiple joint osteoarthritis to active service are 
not clear, as discussed above, and because the VA examiner 
reviewed the veteran's complete claims file, including his 
service medical records, prior to examining him and offering 
his opinion concerning the claimed medical nexus relationship 
between osteoarthritis and active service, the Board find the 
January 2003 VA examiner's opinion more probative than the 
opinions by Dr. C.B. and Dr. B.S. on the issue of whether the 
veteran's multiple joint osteoarthritis is related to active 
service.

The Board observes that, following an MRI scan of the 
veteran's right knee in April 2005, a private radiologist 
concluded that the veteran's right knee edema in the bone 
marrow "could be secondary to contusion if there is a 
history of trauma.  This could also represent acute 
degenerative change."  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the veteran's right knee MRI scan in 
April 2005 is viewed in the light most favorable to the 
veteran, this evidence does not establish service connection 
for osteoarthritis of the right knee.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for ischemic heart disease.  The veteran's service medical 
records show no complaints of or treatment for ischemic heart 
disease during active service or within the first post-
service year.  Thus, service connection for ischemic heart 
disease is not warranted on a presumptive service connection 
basis.  See 38 C.F.R. § 3.307, 3.309.  It appears that the 
veteran first was treated for ischemic heart disease in March 
1997, or almost 37 years after his service separation, when 
Dr. D.S. found no proven coronary ischemia.  See Maxson, 
230 F.3d at 1333.  Dr. D.S. concluded that the veteran's 
coronary artery disease probably was stable and was reluctant 
to classify the veteran as disabled given his lack of 
coronary ischemia.  The remaining post-service medical 
evidence shows that, following VA examination in December 
2002, the VA examiner concluded that there was no nexus 
between active service and the veteran's ischemic heart 
disease.  Absent evidence of a medical nexus between the 
veteran's ischemic heart disease and active service, the 
Board finds that service connection for ischemic heart 
disease is not warranted.

The veteran also contends that his service-connected 
degenerative joint disease of the acromioclavicular joint of 
each shoulder and his service-connected chronic strain of the 
right hip are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected degenerative joint disease of 
the acromioclavicular joint currently is evaluated as 
20 percent disabling in each shoulder by analogy to 38 C.F.R. 
§ 4.71a, DC 5003-5201.  See 38 C.F.R. § 4.71a, DC 5003-5201 
(2007).  The veteran's service-connected chronic right hip 
strain currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5252.  See 38 C.F.R. § 4.71a, DC 5252 
(2007).  The veteran is right-handed so his right side is his 
major (dominant) side.

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under DC 5003.  DC 5003 
indicates that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DC for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate DC, a 
rating of 10 percent is applicable for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle, spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, DC 5003 provides a 10 percent evaluation for 
degenerative arthritis with x-rays evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent is 
available under DC 5003 for degenerative arthritis with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71, DC 5003 (2007).  For 
the purpose of rating disability from arthritis, the 
shoulders and hips are considered major joints.  See 
38 C.F.R. § 4.45(f) (2007).

DC 5201 provides a 20 percent rating for limitation of motion 
of the arm at the shoulder level for the major (dominant) 
side.  DC 5201 also provides a 20 percent rating for 
limitation of motion of the arm midway between the minor 
(non-dominant) side and shoulder level.  A maximum 30 percent 
rating is warranted for limitation of motion of the arm to 
25 degrees from the minor (non-dominant) side.  A 30 percent 
rating is warranted for limitation of motion of the arm 
midway between the major (dominant) side and shoulder level.  
A maximum 40 percent rating is warranted for limitation of 
motion of the arm to 25 degrees from the major (dominant) 
side.  See 38 C.F.R. § 4.71a, DC 5201 (2007).

DC 5252 provides a 10 percent rating for limitation of 
rotation of the thigh, an inability to toe-out more than 
15 degrees, in the affected leg.  Limitation of adduction of 
the thigh and an inability to cross the legs also warrants a 
10 percent rating.  A maximum 20 percent rating is assigned 
for limitation of abduction of the thigh with motion los 
beyond 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

A review of the veteran's service medical records indicates 
that the veteran was not treated for any shoulder or right 
hip problems during active service.  As noted elsewhere, the 
veteran was normal clinically at his entrance and separation 
physical examinations.

The post-service medical evidence shows that, on private 
outpatient treatment in April 1999, the veteran complained of 
left shoulder pain "for years . . . ever since he was on 
active duty in the military."  Objective examination showed 
a full range of motion of the left shoulder, a negative drop-
arm test, and some subacromial crepitus.  X-rays showed some 
mild to moderate degenerative changes in the glenohumeral 
joint and mild degenerative changes in the acromioclavicular 
joint.  The assessment was left shoulder degenerative joint 
disease and impingement syndrome.

Following private outpatient treatment in May 1999, the 
impressions included osteoarthritis involving the left 
shoulder.

On VA examination in January 2003, the veteran's complaints 
included bilateral shoulder and right hip pain.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported that these 
injuries were related to a parachute jump in 1958.  Physical 
examination of both shoulders showed tenderness to palpation 
in the bilateral biceps and coracoids and lateral upper 
humerus.  Range of motion testing of the right shoulder 
showed flexion to 110 degrees, extension to 45 degrees, 
abduction to 100 degrees, external rotation to 90 degrees, 
and internal rotation to 85 degrees.  Range of motion testing 
of the left shoulder showed flexion to 90 degrees, extension 
to 45 degrees, abduction to 80 degrees, external rotation to 
70 degrees, and internal rotation to 65 degrees.  The veteran 
complained of pain at the terminal degrees of bilateral 
motion.  Physical examination of the right hip showed 
tenderness to palpation about the trochanteric bursa region 
plus the anterior superior iliac spine region on the right.  
Range of motion testing of the right hip showed flexion to 
65 degrees.  The VA examiner opined that the veteran's right 
hip strain and both shoulders were at least as likely as not 
related to active service.  The impressions included right 
shoulder with degenerative joint disease of the 
acromioclavicular joint, left shoulder with degenerative 
joint disease of the acromioclavicular joint, and right hip 
with chronic strain and a normal x-ray.

On examination by Dr. B.S. in October 2004, the left and 
right shoulder showed normal appendicular and articular 
alignment.  Range of motion testing of the right shoulder 
showed flexion to 110 degrees, extension to 40 degrees, 
abduction to 100 degrees, external rotation to 85 degrees, 
and internal rotation to 75 degrees.  Range of motion testing 
of the left shoulder showed flexion to 110 degrees, extension 
to 45 degrees, abduction to 95 degrees, external rotation to 
85 degrees, and internal rotation to 70 degrees.  The veteran 
complained of pain throughout range of motion testing of each 
shoulder.  There was generalized tenderness over the anterior 
aspect of each shoulder in the subacromial arch and biceps 
groove.  There was bilateral tenderness over the 
acromioclavicular joint with slight crepitation.  Range of 
motion testing of the right hip showed flexion to 65 degrees 
with complaints of pain in the right hip at the extreme range 
of motion localized over the anterior proximal right thigh 
and right groin.  The diagnoses included chronic degenerative 
joint disease of the acromioclavicular joints in each 
shoulder manifested by significant limitation of motion, 
rotator cuff weakness, and chronic moderate to severe pain, 
and chronic right hip pain with limitation of motion.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for initial disability ratings 
greater than 20 percent for service-connected degenerative 
joint disease of the acromioclavicular joint in each 
shoulder.  Initially, the Board notes that the veteran was 
not treated for any shoulder disabilities during active 
service.  It appears that he first was treated for shoulder 
complaints in April 1999, when he complained of left shoulder 
pain since active service.  The medical evidence shows that 
the veteran's service-connected degenerative joint disease of 
the acromioclavicular joint in each shoulder is manifested 
by, at most, limitation of motion of each arm at shoulder 
level.  There was a full range of motion in the left shoulder 
on private outpatient treatment in April 1999.  Although the 
veteran complained of bilateral shoulder pain in January 
2003, right shoulder range of motion testing showed flexion 
to 110 degrees, extension to 45 degrees, abduction to 
100 degrees, external rotation to 90 degrees, and internal 
rotation to 85 degrees.  Range of motion testing of the left 
shoulder showed flexion to 90 degrees, extension to 
45 degrees, abduction to 80 degrees, external rotation to 
70 degrees, and internal rotation to 65 degrees.  The veteran 
again complained of pain throughout range of motion testing 
of each shoulder in October 2004.  Range of motion testing of 
the right shoulder showed flexion to 110 degrees, extension 
to 40 degrees, abduction to 100 degrees, external rotation to 
85 degrees, and internal rotation to 75 degrees.  Range of 
motion testing of the left shoulder showed flexion to 
110 degrees, extension to 45 degrees, abduction to 
95 degrees, external rotation to 85 degrees, and internal 
rotation to 70 degrees.  Absent objective medical evidence 
that either of the veteran's arms had limited motion to 
midway between the side and shoulder level (or to 
approximately 45 degrees of flexion) or was limited to 
25 degrees (of flexion) from the side, the veteran's service-
connected degenerative joint disease of the acromioclavicular 
joint in the right (dominant) shoulder warrants, at most, a 
20 percent rating under DC 5003-5201.  Similarly, the 
veteran's service-connected degenerative joint disease of the 
acromioclavicular joint in the left (non-dominant) shoulder 
warrants, at most , a 20 percent rating under DC 5003-5201.  
See 38 C.F.R. § 4.71a, DC 5003-5201 (2007).

The Board also finds that the preponderance of the evidence 
is against an initial rating greater than 10 percent for 
chronic right hip strain.  Again, the Board notes initially 
that the veteran was not treated for right hip problems 
during active service.  It appears that he first was treated 
for right hip complaints in January 2003 when he reported 
injuring his right hip during a parachute jump in April 1958.  
Range of motion testing of the right hip in January 2003 
showed flexion to 65 degrees.  X-rays of the right hip also 
were normal.  On private outpatient treatment in October 2004 
with Dr. B.S., range of motion testing of the right hip 
showed flexion to 65 degrees with complaints of pain in the 
right hip at the extreme range of motion localized over the 
anterior proximal right thigh and right groin.  Absent 
evidence of right hip flexion limited to 30 degrees, an 
initial rating greater than 10 percent for service-connected 
chronic right hip strain is not warranted under DC 5252.  See 
38 C.F.R. § 4.71a, DC 5252 (2007).

There is no evidence that the disability ratings assigned to 
the veteran's service-connected degenerative joint disease of 
the acromioclavicular joint in each shoulder or to his 
service-connected chronic right hip strain should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  There is no evidence of any additional 
disability due to functional loss as a result of weakness, 
fatigability, incoordination or pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).





















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative joint disease of the acromioclavicular joint of 
the right shoulder is denied.

Entitlement to an initial rating greater than 20 percent for 
degenerative joint disease of the acromioclavicular joint of 
the left shoulder is denied.

Entitlement to an initial rating greater than 10 percent for 
chronic right hip strain is denied.

As new and material evidence has been received, the claim of 
service connection for degenerative disc disease/degenerative 
joint disease of the thoracic and lumbar spine with 
anterolisthesis is reopened; to this extent only, the appeal 
is granted.

Entitlement to service connection for degenerative disc 
disease/degenerative joint disease of the thoracic and lumbar 
spine with anterolisthesis is denied.

Entitlement to service connection for post-traumatic 
osteoarthritis of the knees, ankles, cervical spine, and left 
hip is denied.

Entitlement to service connection for ischemic heart disease 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


